19 F.3d 13
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.WINDSOR COAL COMPANY, Petitioner,v.Michael McKAY;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 93-1261.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 8, 1993.Decided March 1, 1994.

On Petition for Review of an Order of the Benefits Review Board.  (91-1380-BLA)
Argued:  David Lynn Yaussy, Robinson & McElwee, Charleston, WV, for petitioner.


1
John George Paleudis, Hanlon, Duff & Paleudis Co., L.P.A., St. Clairsville, OH, for appellee McKay;


2
Edward Carroll DuMont, Office of the Solicitor General, U.S. Dept. of Labor, Washington, DC, for respondent Director.


3
On Brief:  Thomas S. Williamson, Jr., Solicitor of Labor, Donald S. Shire, Associate Solicitor, Patricia M. Nece, Counsel for Appellate Litigation, Elizabeth Lopes, U.S. Dept. of Labor, Washington, DC, for respondent Director.


4
Ben.Rev.Bd.


5
AFFIRMED.


6
Before NIEMEYER and HAMILTON, Circuit Judges, and NORTON, United States District Judge for the District of South Carolina, sitting by designation.

OPINION
PER CURIAM:

7
Windsor Coal Company seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's award of black lung benefits to Michael L. McKay pursuant to 30 U.S.C. Sec. 901 et seq.   Our review of the record and the Board's decision and order discloses that it is supported by substantial evidence and is not legally erroneous, and therefore this appeal is without merit.  Although Windsor Coal Company would have us review the application of the "true doubt" rule,  see Grizzle v. Pickands Mather & Co., 994 F.2d 1093 (4th Cir.1993), its application is not necessary to the disposition here, since the administrative law judge did not find that the evidence was in a state of equipoise, but rather found that the facts tipped the balance in claimant's favor.  Accordingly, we need not reconsider the rule or its application and affirm on the Board's reasoning in McKay v. Windsor Coal Co., 91-1380 BLA (Benefits Rev. Bd., May 18, 1992).


8
AFFIRMED.